UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



WENDY E. WAGNER, et al.,

       Plaintiffs,
               v.                                          Civil Action No. 11-1841 (JEB)
FEDERAL ELECTION COMMISSION,

       Defendant.


                                  MEMORANDUM OPINION

       On October 19, 2011, Plaintiffs, who are federal contractors, filed this action against the

Federal Election Commission, challenging as unconstitutional the portion of 2 U.S.C. § 441c that

bars individuals who have government contracts from making contributions in connection with

elections for federal office. The parties are currently briefing Plaintiff’s Motion for Preliminary

Injunction. About two weeks ago, would-be Intervenor Steve Schonberg filed a Motion to

Intervene, asserting intervention as of right under Fed. R. Civ. P. 24(a)(2). See Memo. at 15

(claiming only intervention as of right). As he has failed to satisfy several of the requirements of

that Rule, the Court will deny the Motion.

   I. Legal Standard

       Rule 24(a)(2) permits anyone to intervene who “claims an interest relating to the property

or transaction that is the subject of the action, and is so situated that disposing of the action may

as a practical matter impair or impede the movant’s ability to protect its interest, unless existing

parties adequately represent that interest.” Put another way, “a party seeking to intervene as of

right must satisfy four requirements: 1) the application to intervene must be timely, 2) the party

must have an interest relating to the property or transaction which is the subject of the action, 3)

                                                  1
the party must be so situated that the disposition of the action may, as a practical matter, impair

or impede the party's ability to protect that interest, and 4) the party's interest must not be

adequately represented by existing parties to the action.” Building and Const. Trades Dept.,

AFL-CIO v. Reich, 40 F.3d 1275, 1282 (D.C. Cir. 1994) (citation omitted).

   II. Analysis

       In this case, Intervenor fails three of the four tests, clearing only the timeliness hurdle.

As to Intervenor’s interest, “Rule 24(a)(2) requires the intervenor to demonstrate ‘an interest

relating to the property or transaction which is the subject of the action.’ The rule impliedly

refers not to any interest the applicant can put forward, but only to a legally protectable one.”

Southern Christian Leadership Conf. v. Kelley, 747 F.2d 777, 779 (D.C. Cir. 1984) (emphasis

original). In other words, “we have held that because an intervenor participates on equal footing

with the original parties to a suit, a movant for leave to intervene under Rule 24(a)(2) must

satisfy the same Article III standing requirements as original parties.” Building and Const.

Trades Dept., 40 F.3d at 1282 (citations omitted).

       Intervenor here cannot establish that he has standing. Plaintiffs’ suit challenges limits on

federal contractors’ contributions; indeed, all three Plaintiffs are, in fact, federal contractors who

claim to have suffered an injury by their inability to contribute. Intervenor, by contrast, never

alleges that he is a federal contractor or is otherwise injured in any way by this law that prevents

contractor contributions. He thus would have no standing to intervene as a plaintiff here. See

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (to have standing, party “must have

suffered an ‘injury in fact’ – an invasion of a legally-protected interest which is (a) concrete and

particularized . . . and (b) ‘actual or imminent, not “conjectural” or “hypothetical”’”) (citations

omitted).



                                                   2
       Should he be seeking to intervene as a defendant, the Court can look to the third factor –

namely, whether disposition of this matter would impair Intervenor’s ability to protect his

interest. Intervenor’s position here is that the entire statute should be declared unconstitutional,

not that there is any particular infirmity with § 441c. See Memo. at 2-3, 8-12. That broader

issue will not be decided here; Intervenor, accordingly, will have the ability, regardless of what

occurs here, to bring such a challenge at a future date. Disposition of this matter, therefore,

would not impair his ability to protect his interest.

       Finally, the fourth test regarding adequacy of representation is met. To the extent

Intervenor is concerned about § 441c, the FEC will aggressively defend the constitutionality of

that section here, and Intervenor has not shown he could add anything of substance to its

arguments. While Intervenor asserts that this is a “friendly lawsuit” and that a finding of

unconstitutionality would somehow benefit the FEC, see id. at 12, such claims are wholly

speculative and without foundation. Intervenor has thus not carried his burden of showing

inadequate representation, even though such burden is not “onerous.” Dimond v. District of

Columbia, 792 F.2d 179, 192 (D.C. Cir. 1986).

       Since Intervenor has not satisfied the requirements of Rule 24(a)(2), he should not be

permitted to intervene as of right. He never seeks, furthermore, permissive intervention under

Rule 24(b).

       The Court should also note, as Plaintiffs correctly point out, that Intervenor has failed to

comply with Rule 24(c), which requires that a motion to intervene be “accompanied by a

pleading that sets out the claim or defense for which intervention is sought.” Intervenor has

attached neither a proposed Complaint nor a proposed Answer or other responsive pleading to




                                                  3
his Motion, thus violating the Rule. This would stand as an independent ground for denial of his

Motion.

   III. Conclusion

       The Court, accordingly, will issue a contemporaneous Order denying Intervenor’s

Motion.

                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge
Date: March 1, 2012




                                               4